EXHIBIT 10.1


EMPLOYMENT AGREEMENT


        This Agreement made and entered into this 9th day of January, 2006, by
and between CapSource Financial, Inc., (“Employer” or the “Company”), and Steven
J. Kutcher (“Executive”). The parties recite that:

        WHEREAS, Employer, a Colorado corporation, is engaged in the business of
selling and leasing transportation equipment and services and maintains business
premises at 2305 Canyon Boulevard, Suite 103, Boulder, Colorado 80302;

        WHEREAS, Executive is willing to be employed by Employer, and Employer
is willing to employ Executive, on the terms and conditions hereinafter set
forth.

        NOW THEREFORE, for the reasons set forth above, and in consideration of
the mutual covenants and promises of the parties hereto, Employer and Executive
covenant and agree as follows:

1.   AGREEMENT TO EMPLOY AND BE EMPLOYED. Employer hereby employs Executive as
Vice President and Chief Financial Officer and Executive hereby accepts and
agrees to such employment.


2.   DESCRIPTION OF EXECUTIVE’S DUTIES. Subject to the supervision and pursuant
to the orders, advice, and direction of Employer, Executive shall perform such
duties as are customarily performed by one holding such position in other
businesses or enterprises of the same or similar nature as that engaged in by
Employer. Executive shall additionally render such other and unrelated services
and duties as may be assigned to him from time to time by Employer.


3.   MANNER OF PERFORMANCE OF EXECUTIVE’S DUTIES. Executive shall at all times
faithfully, industriously, and to the best of his ability, experience, and
talent, perform all duties that may be required of and from him pursuant to the
express and implicit terms hereof, to the reasonable satisfaction of Employer.
Such duties shall be rendered at the above-mentioned premises and at such other
place or places as Employer shall in good faith require or as the interests,
needs, business, and opportunities of Employer shall require or make advisable.


4.   DURATION OF EMPLOYMENT. The term of employment shall be three (3) years,
commencing on date first written above, and terminating January 8, 2009,
subject, however, to prior termination as otherwise provided herein.


5.   COMPENSATION; REIMBURSEMENT. Employer shall pay Executive and Executive
agrees to accept from employer, in full payment for Executive’s services
hereunder, compensation as follows:


  a.   A Base Salary of One Hundred Thirty-Two Thousand and No/100 Dollars
($132,000) payable at regular payroll periods;


  b.   On the date first written above, the Company shall issue and set aside
for the Executive Thirty-Three Thousand and No/100 Dollars of the Company’s
common stock at a price of Seventy Cents ($.70) per share or 47,143 shares
(“Incentive Shares”). Ownership of the Incentive Shares shall transfer to the
Executive as follows: on the first anniversary date of this Agreement; 12,857
shares shall transfer to the Executive, on the second anniversary date of this
Agreement 15,714 shares shall transfer to the Executive, and the balance shall
transfer to the Executive on the third anniversary date of this Agreement.
Executive must be an employee of the Company pursuant to this Agreement on the
respective anniversary dates to be entitled to receive the Incentive Shares.



--------------------------------------------------------------------------------


  c.   Employer will reimburse Executive for any and all necessary, customary,
and usual expenses incurred by him while traveling for and on behalf of the
Employer pursuant to Employer’s directions;


  d.   Executive shall be entitled to such vacation benefits as other executives
of the Company of similar status;


  e.   Executive shall be entitled to participate in any other compensation,
insurance, pension, savings and health and welfare plans offered by the Company
to executives of similar status.


  f.   Executive shall be eligible to periodic increases in his Base Salary
according to Company policy.


  g.   Executive has the right to receive registration benefits for all or part
of the Incentive Shares if other executives of the Company of similar status
receive such registration rights.


6.   EXECUTIVE’S LOYALTY TO EMPLOYER’S INTERESTS. Executive shall devote
substantially full time, attention, knowledge, and skill solely and exclusively
to the business and interests of Employer, and Employer shall be entitled to all
benefits, emoluments, profits, or other issues arising from or incident to any
and all work, services, and advice of Executive. Executive expressly agrees that
during the term hereof he will not be interested, directly or indirectly, in any
form, fashion, or manner, as partner, officer, director, stockholder, advisor,
employee, or in any other form or capacity, in any other business similar to
Employer’s business or any allied trade, except that nothing herein contained
shall be deemed to prevent or limit the right of Executive to invest any of his
surplus funds in the capital stock or other securities of any corporation whose
stock or securities are publicly owned or are regularly traded on any public
exchange.


7.   NON-DISCLOSURE OF INFORMATION CONCERNING BUSINESS. Executive will not at
any time, in any fashion, form, or manner, either directly or indirectly
divulge, disclose, or communicate to any person, firm, or corporation in any
manner whatsoever any information of any kind, nature, or description concerning
any matters affecting or relating to the business of employer, including,
without limitation, the names of any its customers, the prices it obtains or has
obtained, or at which it sells or has sold its products, or any other
information concerning the business of employer, its manner of operation, or its
plans, processes, or other date of any kind, nature, or description without
regard to whether any or all of the foregoing matters would be deemed
confidential, material, or important. The parties hereby stipulate that, as
between them, the foregoing matters are important, material, and confidential,
and gravely affect the effective and successful conduct of the business of
Employer, and its good will, and that any breach of the terms of this section is
a material breach of this agreement.


8.   OPTION TO TERMINATE FOR CAUSE. Employer may terminate this Agreement
immediately and without prior notice to Executive for “cause” as defined as any
of the following events (i) Executive has misappropriated any funds or property
of the Employer; (ii) Executive has been convicted of a felony; (iii) Executive
has obtained personal profit from a Company transaction with a third party
without prior approval of such profit from the Employer’s Board of Directors;
(iv) Executive has obtained personal profit, or attempted to obtain personal
profit, from the sale, or attempted sale, of Employer’s trade secrets or
confidential information. If this Agreement is terminated for cause, Executive
forfeits all prospective benefits provided by this Agreement.


9.   OPTION TO TERMINATE WITHOUT CAUSE. Without cause, the Company may terminate
this agreement at any time upon thirty (30) days written notice to the Employee.
If the Company requests, the Employee will continue to perform his/her duties
and may be paid his/her regular salary up to the date of termination. In
addition, the Company will pay the Employee on the date of the termination a
severance allowance equal to three (3) months of his then normal pay less taxes
and social security required to be withheld.



--------------------------------------------------------------------------------


10.   NON-COMPETE. The Executive shall not, at any times during the period
hereof, and for six (6) months from the date of his voluntary termination of
this Agreement, directly or indirectly engage in, or become involved in, any
competitive or similar business as that of the Employer.


11.   CONTRACT TERMS TO BE EXCLUSIVE. This written agreement contains the sole
and entire agreement between the parties, and supersedes any and all other
agreements between them. The parties acknowledge and agree that neither of them
has made any representation with respect to the subject matter of this agreement
or any representations inducing the execution and delivery hereof except such
representations as are specifically set forth herein, and each party
acknowledges that he or it has relied on his or its own judgment in entering
into the agreement. The parties further acknowledge that any statements or
representations that may have heretofore been made by either of them to the
other are void and of no effect and that neither of them has relied thereon in
connection with his or its dealings with the other.


12.   WAIVER OR MODIFICATION INEFFECTIVE UNLESS IN WRITING. No waiver or
modification of this agreement or of any covenant, condition, or limitation
herein contained shall be valid unless in writing and duly executed by the party
to be charged therewith. Furthermore, no evidence of any waiver or modification
shall be offered or received in evidence in any proceeding, arbitration, or
litigation between the parties arising out of or affecting this agreement, or
the rights or obligations of any party hereunder, unless such waiver or
modification is in writing, duly executed as aforesaid. The provisions of this
paragraph may not be waived except as herein set forth.


13.   DISPUTE RESOLUTION. Any dispute under this contract shall be required to
be resolved by binding arbitration of the parties hereto. Each party shall
select one arbitrator and both arbitrators shall select a third. The arbitration
shall be governed by the rules of the American Arbitration Association then in
force and effect.


14.   CONTRACT GOVERNED BY LAW. This agreement and performance hereunder shall
be construed in accordance with the laws of the State of Colorado.


15.   BINDING EFFECT OF AGREEMENT. This agreement shall be binding on and inure
to the benefit of the respective parties and their respective heirs, legal
representatives, successors, and assigns.


  Executed and agreed to on the date first above written.




Employer:  CapSource Financial, Inc. Employee:  Steven J. Kutcher     /s/ Fred
Boethling /s/ Steven J. Kutcher By: Fred Boethling Steven J. Kutcher Its:
President/CEO




--------------------------------------------------------------------------------